DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and its dependents 2-4 & 7-9 are allowed.
Claim 10, and its dependents 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and Claim 10 claims a battery module with one battery or a plurality of batteries, respectively, where the battery has a case with two openings opposite each other, with a winding electrode assembly disposed inside the case. Claim 1 and 10 further claim a first cap and a second cap with a liquid injection hole and through hole respectively, and where the caps cover opposite ends of the casing, and where the liquid injection hole and through hole are located on the same side of the casing in the length direction with respect to the central axis of the casing, where the liquid injection hole comprises a first inlet and first outlet, wherein a first guide channel is formed between a first blocking member and the first cap plate which is part of the first cap assembly, and wherein the outlet of the first guide channel is oriented towards the central axis of the case in the length direction. Liu is the most relevant prior art. Liu discloses a battery with a first cover that has a liquid injection hole, and a second cover that has a through hole, where the liquid injection hole and through hole are on the same axis in the length direction with respect of the central axis. Liu does not have a guide channel formed between the cap plate and a blocking member. Kawasaki discloses a plate cover with an integrated injection hole and Kajimura does disclose a guide member for a liquid electrolyte injection hole that is orientated toward the central axis of the battery in the length direction. However, Kawasaki and Kajimura disclose different battery types and combination of the prior arts above to meet the claim 1 and claim 10 limitation are not obvious to one of ordinary skill in the art. Claim 1 and Claim 10 and their dependents 2-4 & 7-9, 11-20 are allowable. 
Therefore Claim 1-4 & 7-20 are allowable for the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date
of this final action and the advisory action is not mailed until after the end of the THREE-MONTH
shortened statutory period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing
date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728